Citation Nr: 1337966	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-10 254	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to increased initial ratings for a cervical spine disability.

2.  Entitlement to increased initial ratings for a lumbar spine disability.  

3.  Entitlement to an effective date earlier than September 28, 2007, for service connection for fibromyalgia.

4.  Entitlement to an effective date earlier than April 18, 2008, for service connection for radiculopathy of the upper extremities.

5.  Entitlement to an effective date earlier than April 18, 2008, for a 30 percent rating for a cervical spine disability. 

6.  Entitlement to an effective date earlier than April 18, 2008, for a 10 percent rating for dermatophytosis of the hands.   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to July 2002.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge in November 2013.  However, she instead submitted a written statement in which she withdrew her appeal.  
 

FINDINGS OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  (2013).

In a November 2013 written statement, the Veteran withdrew her appeal.  As a result, there remains no allegation of errors of fact for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal and the claims on appeal are dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


